Ludeling, C. J.
On the thirteenth day of April, 1868, HonoréPottier obtained an injunction to prevent the defendants from selling a judgment, rendered in the suit of R. C. Hyatt v. Joseph Dunbar, on. the ground that the judgment belonged to him.
*394The evidence satisfies us that the judgment should have been taken originally in favor of Pottier, and that tho transfer thereof by Hyatt, -after the judgment had been obtained, was made bona fide, and that the said transfer was notified to tho judgment debtor before the seizure in this caso. C. C, arts. 2612, 2C13.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs of appeal.